Plaintiffs appeal from an order marking the above-entitled action off the General Calendar of the Supreme Court, Kings County, and directing that it he placed on a Deferred Calendar, not to be transferred therefrom to the Day Reserve Calendar before April 16, 1959. Plaintiffs also appeal from an order denying their motion denominated as one for “reargument and reconsideration”. Orders affirmed, without costs. The motion denominated as one for “ reargument and reconsideration” has been considered as one based upon facts subsequently presented under paragraph (6) of subdivision (bb) of rule 2 of the Kings County Supreme Court Rules. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.